NOT RECOMMENDED FOR PUBLICATION
                              File Name: 05a0229n.06
                               Filed: March 30, 2005

                                    Nos. 03-6159, 03-6160


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                 ON APPEAL FROM THE UNITED
                                                   STATES DISTRICT COURT FOR THE
JAMMY CURTIS,                                      EASTERN DISTRICT OF TENNESSEE

       Defendant-Appellant,                                          ORDER


TONIA DAVIS,

       Defendant-Appellant.
                                             /




BEFORE:       BOGGS, Chief Judge; CLAY, Circuit Judge; and WALTER, District Judge.*

       Defendant Jammy Curtis appeals only from his sentence of 160 months, imposed following

his conviction by guilty plea of conspiring to manufacture methamphetamine in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. Likewise, Defendant Tonia Davis appeals only from

her sentence of seventy months, imposed following her conviction by guilty plea of possession of




       *
        The Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.
                                           No. 03-6159

equipment, chemicals, products, and materials used to manufacture methamphetamine, in violation

of 21 U.S.C. § 843(a)(6) and 18 U.S.C. § 2.

       Both Defendants have submitted letter briefs arguing that the judicial fact-finding in this case

violated Blakely v. Washington, 542 U.S.—, 124 S. Ct. 2531 (2004). In addition, Defendant Curtis

submitted a letter brief following the announcement of the Supreme Court’s decision in United

States v. Booker, 543 U.S. —,124 S.Ct. 738 (2005). Upon review of the record, we agree that

Defendants’ sentences must be vacated and remanded in light of Booker. See United States v.

Oliver, 397 F.3d 369, 2005 WL 233779 (6th Cir. 2005).

       IT IS SO ORDERED.




                                                  2